DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-20 as presented in the Amendment filed 01 July 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The subject matter at issue includes: (A) the recitation of the “KPI index” in each of independent claims 1 and 11 (see, e.g., line 8 of claim 1), and (B) the recitation of “the at least one criterion weighted by the at least one KPI” (see, e.g., line 11 of claim 1). With respect to item (A), the originally-filed disclosure does not appear to mention any “KPI index” or equivalent. With respect to item (B), while para. [0022] of the originally-filed disclosure mentions that “Based on the KPI, the required criteria may be weighed differently by the set of simulations in calculating the impact values,” that phrase does not indicate that the KPI is the weight. Rather, the disclosure indicates that the KPI and the weight, though related, are different elements. This is evident in para. [0022], which states, “For example, availability of a resource at a specific time period may be given more weight with respect to calculating duration impact that calculating cost impact,” wherein the specific time period reads on the claimed “criterion,” the application of the weight (to the specific time period) reads on the claimed “weighted,” and the duration impact and cost impact read on the claimed “KPI.” Claims 2-10 and 12-20 each depend from one of claims 1 and 11, and are, therefore, also rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2005/0216324 A1 to Maithell et al. (“Maithell”), in view of U.S. Pat. App. Pub. No. 2016/0307145 A1 to Banerjee et al. (“Banerjee”), further in view of EP Pat. App. No. EP 3 073 425 A1 to Dhiman et al. (“Dhiman”), and further in view of U.S. Pat. No. 10,317,870 B1 to Burnett et al. (“Burnett”).
Regarding independent claim 1, Maithell discloses the following limitations:
“A computer-implemented method of assigning resources to facilitate executing a task, the method comprising” steps listed below. Maithell discloses, in para. [0034], “FIG. 1 illustrates a conventional computer system 1 suitable for supporting the operation of the method of the present invention. The conventional computer system 1 typically comprises: a processing unit 3; a memory storage device 4; an input device 5; a display device 7; and a program module 8.” Maithell discloses, in para. [0037], “FIG. 2 is a flow chart illustrating the steps in the scheduling method 10 that may be implemented by the computer system 1 illustrated in FIG. 1. This method 10 comprises the steps of defining the project tasks 11, defining the resources 15, defining the global costs 17, the project costs 19, defining the search strategy 21, defining the risks 23, defining the business goal or business goals 25, constructing an optimized schedule 27, tracking the project progress 29 and updating the schedule 31.”
“By a processor coupled to a memory with computer code instructions stored thereon,” performing steps listed below. Maithell discloses, in para. [0035], “The processing unit 3 can be any processing unit that is typically known in the art with the capacity to run the program and is operatively connected to the memory storage device 4 such as a local hard-disk, etc. The input device 5 can be any suitable device suitable for inputting data into the computer system 1, such as a keyboard, mouse or data port such as a network connection and is coupled to the processing unit 3 and operative to allow the processing unit 3 to receive information from the input device 5. The display device 7 can be any suitable device coupled to the processing unit 3 and operative for displaying data. The program module 8 is stored in the memory storage device 4 and operative to provide instructions to processing unit 3 and the processing unit 3 responsive to the instructions of the program module 8.”
“Filtering available resources for executing the task based on at least one criterion, to produce a set of selected resources.” Maithell discloses, in para. [0051], “Referring to FIG. 4 illustrated are the steps involved in defining the resources 15. Defining the resources 15 comprise a number of steps in no specific order: defining the resources necessary for each task identified 211; optionally identifying and defining any alternative resources 213; specifying the time required to complete each task with each of the resources and combinations of resources and any alternative resources 215; identifying and defining the costs associated with each resource 217; specifying the minimum and maximum quantity of each resource available 219; creating the resource calendar 221; and creating a global calendar for a group of resources 223.” Maithell also teaches, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, services, office space or any other item that is required for scheduling. Additionally, the resources could be identified and defined 211 in the format of skills or operations to compete the task.” The identification of resources for completing tasks based on skills in Maithell reads on the claimed “filtering,” the skills in Maithell read on the claimed “at least one criterion,” and the defined of resources necessary for tasks in Maithell read on the claimed “set of selected resources.”
“Receiving, from a user, a specification of at least one key performance indicator (KPI).” Maithell discloses, in para. [0074], “the business goals and operational goals of a schedule are defined 25. A business goal can be either a business objective or a business constraint and an operational goal can be either an operational objective or an operational constraint. An objective is a variable for the schedule for which the present invention will attempt to find an optimized schedule where this value of that variable is the ‘best’ (minimum or maximum) for the optimized schedule in relation to all of the other schedules.” Maithell discloses, in para. [0075], “the schedule can be constructed to optimize a business goal where the goal is at least one business objective. This business objective will be the metric by which the schedule is optimized. This business objective can be anything that it is desirable to maximize or minimize in a schedule and can be given a measurable value. Business objectives can include: a minimization of total cost; a maximization of total sales value of the production; a maximization of total profit; maximization of customer satisfaction or other business objectives.” Maithell discloses, in para. [0078], “if a first business objective and second objective are defined and/or any additional number of objectives, the user can assign a weight to each of the first business objective, the second objective and any additional objectives, which can bias the searching towards the more heavily weighted objectives.” The receiving of business objectives with assigned weights from the user, in Maithell, reads on the claimed “receiving, from a user, a specification of at least one key performance indicator (KPI),” wherein the business objective in Maithell reads on the claimed “key performance indicator (KPI).”
“Generating a KPI index based on one or both of (i) the at least one criterion and (ii) the specification of at least on KPI.” See the passages of Maithell from the immediately preceding bullet point. The establishing of multiple user-weighted business objectives, in Maithell, reads on the claimed “generating a KPI index based on” “(ii) the specification of at least one KPI.”
“For each of the selected resources,” “calculate” “an impact value associated with assignment of the respective selected resource for execution of the task, the impact value quantitatively indicates a schedule impact of assigning the respective selected resource.” Maithell discloses, in para. [0017], “identifying and defining, for each of the tasks, a first resource able to complete the task and for each first resource defining the time to complete the task using the first resource, any costs associated with the first resource and any additional information associated with the first resource; identifying and defining, for at least one of the tasks, a second resource capable of completing the at least one of the tasks and for the second resource defining the time to complete the at least one of the tasks using the second resource, any costs associated with the second resource and any additional information associated with the second resource; defining at least one goal; generating a set of schedules containing at least one schedule, the set of schedules being feasible and each schedule comprising the set of tasks which comprises the at least one task associated with either the first resource or the second resource; calculating the value of the at least one goal for each schedule in the set of schedules.” Maithell discloses, in its claim 1, “determining an optimization score for each alternative schedule based on the at least one business goal.” Consideration of the first resource and the second resource in Maithell reads on the claimed “for each of the selected resources.” Determining values and/or optimization scores associated with using the first resource to create a schedule for the task and using the second resource to create an alternative schedule for the task, in Maithell, reads on the claimed “calculate” “an impact value associated with assignment of the respective selected resource for execution of the task.” The respective values and/or optimization scores for the first resource-based schedule and the second resource-based schedule in Maithell read on the claimed “the impact value quantitatively indicates a schedule impact of assigning the respective selected resource.”
Comparing “each of the selected resources according to the calculated impact values.” Maithell discloses, in para. [0017], “generating a set of schedules containing at least one schedule, the set of schedules being feasible and each schedule comprising the set of tasks which comprises the at least one task associated with either the first resource or the second resource; calculating the value of the at least one goal for each schedule in the set of schedules and determining the schedule with the best value for the at least one goal in the set of schedules.” Maithell discloses, in its claim 1, “determining an optimization score for each alternative schedule based on the at least one business goal; and determining the alternate schedule with the best optimization score, being the optimized schedule.” The determining of the schedule with the best value or best optimization score in Maithell is a form of comparing, the first resource and the second resource in Maithell read on the claimed “selected resources,” and the values and optimization scores in Maithell read on the claimed “calculated impact values.” Where alternative schedules are generated based on the use of alternative resources, a score for a schedule also is a score for the resource used to generate the schedule.
“Generating an optimized schedule for the task based on the highest” “selected resource associated with the task, such that the optimized schedule is accomplished using a selected resource that causes minimized impact to the optimized schedule.” Maithell discloses, in para. [0017], “generating a set of schedules containing at least one schedule, the set of schedules being feasible and each schedule comprising the set of tasks which comprises the at least one task associated with either the first resource or the second resource; calculating the value of the at least one goal for each schedule in the set of schedules and determining the schedule with the best value for the at least one goal in the set of schedules; and returning the schedule with the best value of the at least one goal.” Maithell discloses, in para. [0021], “the present invention allows the definition of additional information, such as cost information or sales revenues earned that allows the schedule to be optimized for a business objective directly, such as maximum sales, maximum profit or minimum total cost.” Maithell discloses, in its claim 1, “determining an optimization score for each alternative schedule based on the at least one business goal; and determining the alternate schedule with the best optimization score, being the optimized schedule.” The determining of the schedule with the best value and/or the schedule with the best optimization score in Maithell reads on the claimed “generating an optimized schedule for the task.” The determining of the best schedule from among others in Maithell reads on the claimed “based on the highest” “selected resource associated with the task,” wherein alternative schedules can be based on alternative resources in Maithell. The selection of the schedule associated with one of the first resource and the second resource in Maithell reads on the claimed “such that the optimized schedule is accomplished using a selected resource.” The optimizing based on the resource that results in minimum total cost in Maithell reads on the claimed “that causes minimized impact to the optimized schedule.” Additionally or alternatively, Maithell discloses, in para. [0149], “In conjunction with tracking the execution of the project or projects 29, the schedule can be updated 31. The schedule is updated 31 by replacing the estimates and number identified in steps 11, 15, 17, 19 and 23 initially with the actual numbers that are measured during the completion of each of the completed tasks and identifying the percentage of which each task which is currently under way is completed. Any of steps 11, 15, 17, 19, 21, 23 or 25 can then be updated and their defined information re-defined. Process 27 can then be repeated using the updated information to result in a new updated and optimized schedule based on the actual numbers and measurements that are identified.” The generating of the updated and optimized schedule in Maithell reads on the claimed “generating an optimized schedule for the task,” the updated and optimized schedule being based on the previous highest score schedule (and associated resources) in Maithell reads on the claimed “based on the highest” “selected resource associated with the task.” The updated optimizing based on the resource that results in minimum total cost in Maithell reads on the claimed “that causes minimized impact to the optimized schedule.”
Banerjee teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Maithell:
The claimed “calculate” involves “running a set of simulations to calculate.” Banerjee teaches, in para. [0005], “a method for evaluating project schedules on a computer system identifies one or more tasks and determines a set of deterministic task durations for them. The method determines an initial schedule for completing the tasks based on the deterministic task durations and based on one or more resources. The method determines a set of probabilistic durations for the plurality of tasks and simulates execution of the tasks according to the initial schedule based on the set of probabilistic durations.” Banerjee teaches, in para. [0033], “if simulator 130 detects a variance value greater than a threshold value between durations of the initial schedules and its definition of overall duration, simulator 130 may request that scheduler 120 modify its task duration estimates and to provide revised initial schedules for simulator 130 to simulate.” The simulating, followed by further simulating with modified task duration estimates, in Banerjee, reads on the claimed “running a set of simulations to calculate.”
The comparing of “each of the selected resources” involves “ranking each of the selected resources.” Maithell discloses, in its claim 9, “allowing a user to choose from a range of alternate schedules with different optimization scores and returning an optimized schedule based on the user's selection.” Banerjee teaches, in para. [0047], “where multiple initial schedules are simulated, simulator 130 may rank the simulated initial schedules based on one or more factors including, without limitation: duration (for example, a shorter scheduler may be preferable to a longer one); cost (a given schedule may use more resources and incur more costs than another schedule; or it may use fewer but costlier resources than another schedule); reliability; conformity of probabilistic durations to deterministic durations; and other factors.” The ranking of alternative schedules taught in Banerjee, when applied to Maithell’s teaching of generating alternative schedules based on the selection of alternative resources, reads on the claimed “ranking each of the selected resources.”
The “highest” “selected resource” includes the “highest ranked selected resource.” See the immediately preceding bullet point regarding the rankings taught by Banerjee being applied to the teachings of Maithell. The resource associated with the highest ranked schedule in the combination of Maithell and Banerjee reads on the claimed “highest ranked selected resource.”
Banerjee teaches, in its abstract, evaluating project schedules on a computer system, similar to the claimed invention and to Maithell. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scheduling, comparing, and optimizing processes of Maithell to include the simulating and ranking of alternative schedules generated based on alternative resources of Banerjee, so that project migration managers may use embodiments of the invention to quickly evaluate and compare costs across multiple migration scenarios having different process and resource alternatives without actually implementing them, and assists them in making statistically robust plans that respect time and cost or other considerations important to a project, as taught by Banerjee (see para. [0015]).
Dhiman teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Maithell and Banerjee:
The claimed “calculate” step is “based on the at least one criterion weighted by the at least one KPI.” See the 35 USC 112(a) section above. Dhiman teaches, in para. [0078], “each relevant experience from the experience list may be assigned a level of importance (e.g., prior experience with the client may be assigned as a most important factor, prior experience with the relevant industry-specific business data may be assigned a second most important factor, prior experience developing a prototype and/or prototype elements selected for reuse may be assigned as a third most important factor, etc.) based on the project requirements and/or some other factor.” Dhiman teaches, in para. [0079], “each relevant experience may be weighted based on the assigned level of importance.” Dhiman teaches, in para. [0086], “Selecting members of the development team to have relevant functional knowledge and prior, relevant project experience increases the speed for delivering the prototype and subsequently, the software application to the client, thereby, increasing the efficiency of the prototyping and software application development process, and/or minimizing the cost to the client.” The use of data indicative of team employee experience, weighted according to importance with respect to efficiency and cost, in Dhiman, reads on the claimed “calculate” “based on the at least one criterion weighted by the at least one KPI,” wherein the experience, in Dhiman, reads on the claimed “criterion,” and the importance/efficiency/cost, in Dhiman, read(s) on the claimed “KPI.”
Dhiman describes project planning that includes selecting resources, in the form of a roster of individuals (see para. [0013]), similar to the claimed invention and to the combination of Maithell and Banerjee. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calculations performed during the resource-assigning processes, of the combination of Maithell and Banerjee, to include the weighting, of Dhiman, for purposes of increasing efficiency and minimizing cost, as taught by Dhiman (see para. [0086]).
Burnett teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Maithell, Banerjee, and Dhiman:
“Communicating with at least one of the selected resources, through a network interface, to program the at least one of the selected resources to operate based on the optimized schedule.” As noted above, the combination of Maithell, Dhiman, and Banerjee teaches the claimed “selected resources” and the claimed “optimized schedule.” Maithell discloses, in its claim 15, “partially executing the at least one project in accordance with the optimized schedule,” which reads on the claimed “operate based on the optimized schedule.” Burnett teaches, in col. 4, l. 66 to col. 5, l. 4, “assembly tasks 120 may be performed by manufacturing system 100 without needing people 126. For example, robotic arms, crawlers, computer-controlled riveting machines, and other types of equipment may operate without needing directions from people 126 to manufacture product 104.” Burnett teaches, in col. 17, ll. 19-22, “communications unit 1210 is a network interface card.” Burnett teaches, in col. 20, ll. 16-22, “the hardware in control system 1514 may be using hardware that may include computers, circuits, networks, and other types of equipment. The control may take the form of direct control of manufacturing equipment 1506. For example, robots, computer-controlled machines, and other equipment may be controlled by control system 1514.” The direct control of equipment in Burnett reads on the claimed “program the at least one of the selected resources to operate.”
Burnett teaches, in col. 1, ll. 9 and 10, managing the manufacturing of products, similar to the claimed invention and to the combination of Maithell, Dhiman, and Banerjee. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have implemented the optimized schedule taught by the combination of Maithell, Dhiman, and Banerjee, through direct control of resources as taught by Burnett, for harnessing efficiency gains stemming from automating tasks, as taught by Burnett (see col. 5, ll. 1-4).
Regarding claim 2, the combination of Maithell, Banerjee, Dhiman, and Burnett teaches the following limitations:
“The method of claim 1, wherein the at least one criterion is at least one of: capabilities and availability required for the task.” Maithell discloses, in its abstract, “in addition to using information about the set of tasks, any information about constraints about the tasks, the available resources, the time to complete the tasks, all costs and any additional information in relation to the available resources.” Maithell discloses, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, services, office space or any other item that is required for scheduling. Additionally, the resources could be identified and defined 211 in the format of skills or operations to compete the task.” Maithell also teaches, in para. [0056], “identify and specify the quantities of each resource available 219. For each resource identified and defined, specify the minimum and maximum quantity of resources that are or could be available.” The skills in Maithell read on the claimed “capabilities,” and the information about available resources in Maithell reads on the claimed “availability.”
Regarding claim 3, the combination of Maithell, Banerjee, Dhiman, and Burnett teaches the following limitations:
“The method of claim 1, wherein the selected resources are measured according to at least one key performance indicator (KPI), such that the impact value is calculated as a value of the KPI.” Maithell discloses, in para. [0074], that “the business goals and operational goals of a schedule are defined 25. A business goal can be either a business objective or a business constraint and an operational goal can be either an operational objective or an operational constraint. An objective is a variable for the schedule for which the present invention will attempt to find an optimized schedule where this value of that variable is the ‘best’ (minimum or maximum) for the optimized schedule in relation to all of the other schedules. A constraint is a variable for the schedule for which an upper value, lower value or exact value of the variable in the schedule that a schedule must meet in order for it to be considered a feasible schedule.” Maithell discloses, in para. [0075], “the schedule can be constructed to optimize a business goal where the goal is at least one business objective. This business objective will be the metric by which the schedule is optimized. This business objective can be anything that it is desirable to maximize or minimize in a schedule and can be given a measurable value. Business objectives can include: a minimization of total cost; a maximization of total sales value of the production; a maximization of total profit; maximization of customer satisfaction or other business objectives.” Maithell discloses, in para. [0082], “’Optimization’ is used in the present sense as referring to a process of traversing a space of possible schedules using the search strategy and the optimization operators. When a schedule has been ‘optimized’ in accordance with the present invention, it means that several candidate schedules have been evaluated and the best schedule or schedules have been identified, according to the specified goals, constraints, search space, and stopping conditions.” The business goals in Maithell read on the claimed “KPI,” and the schedule values and optimization scores in Maithell that read on the claimed “impact value” (see other rejections above) are calculated or otherwise determined based thereon during optimization.
Regarding claim 4, the combination of Maithell, Banerjee, Dhiman, and Burnett teaches the following limitations:
“The method of claim 3, wherein the at least one KPI includes: duration impact on the schedule, cost impact on the schedule, quality impact on the schedule, and risk impact on the schedule.” Maithell discloses, in para. [0069], “identifying and defining the risks related to the project 23 and using these defined risks to alter the schedule timing in accordance with any of the well known present practices such as the Monte Carlo method.” Maithell also teaches, in para. [0075], “the schedule can be constructed to optimize a business goal where the goal is at least one business objective. This business objective will be the metric by which the schedule is optimized. This business objective can be anything that it is desirable to maximize or minimize in a schedule and can be given a measurable value. Business objectives can include: a minimization of total cost; a maximization of total sales value of the production; a maximization of total profit; maximization of customer satisfaction or other business objectives.” Maithell discloses, in para. [0064], “identify and define all the project costs 19. The project costs are costs or revenues (negative costs) that relate to each of the projects. These can include: the invoice amount for the completed project; if the project is a product to be manufactured the project costs can include the sale price of the completed product; opportunity cost related to earlier completion of each of the projects or work orders; the penalty cost related to the delayed completion of the project or work order; and, the over head costs related to each of the individual projects or work orders.” The penalty cost considerations for delayed completion in Maithell read on the claimed “duration impact,” the total cost considerations in Maithell read on the claimed “cost impact,” the customer satisfaction considerations in Maithell read on the claimed “quality impact,” and the risk considerations in Maithell read on the claimed “risk impact.”
Regarding claim 5, the combination of Maithell, Banerjee, Dhiman, and Burnett teaches the following limitations:
“The method of claim 3, wherein the ranking orders the selected resources according to the calculated KPI value associated with assignment of each respective selected resource.” As explained in the rejection of claims 1 and 3, Maithell discloses the claimed “selected resources,” “KPI value,” and “assignment” of resources through the creation of schedules. Banerjee teaches, in para. [0047], that “where multiple initial schedules are simulated, simulator 130 may rank the simulated initial schedules based on one or more factors including, without limitation: duration (for example, a shorter scheduler may be preferable to a longer one); cost (a given schedule may use more resources and incur more costs than another schedule; or it may use fewer but costlier resources than another schedule); reliability; conformity of probabilistic durations to deterministic durations; and other factors.” The ranking based on duration and/or cost in Banerjee reads on the claimed “ranking orders” “according to the calculated KPI.” The rationales for combining the teachings of the cited references, to reject independent claim 1, also are applicable to the rejection of claim 5 in view of the cited references.
Regarding claim 6, the combination of Maithell, Banerjee, Dhiman, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating an optimized schedule further comprises receiving user input via a user interface, to select: (i) the at least one criterion and (ii) one or more of the ranked selected resources.” Maithell discloses, in para. [0034], “FIG. 1 illustrates a conventional computer system 1 suitable for supporting the operation of the method of the present invention. The conventional computer system 1 typically comprises: a processing unit 3; a memory storage device 4; an input device 5; a display device 7; and a program module 8.” Maithell discloses, in para. [0035], “The processing unit 3 can be any processing unit that is typically known in the art with the capacity to run the program and is operatively connected to the memory storage device 4 such as a local hard-disk, etc. The input device 5 can be any suitable device suitable for inputting data into the computer system 1, such as a keyboard, mouse or data port such as a network connection and is coupled to the processing unit 3 and operative to allow the processing unit 3 to receive information from the input device 5. The display device 7 can be any suitable device coupled to the processing unit 3 and operative for displaying data. The program module 8 is stored in the memory storage device 4 and operative to provide instructions to processing unit 3 and the processing unit 3 responsive to the instructions of the program module 8.” Maithell discloses, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, services, office space or any other item that is required for scheduling. Additionally, the resources could be identified and defined 211 in the format of skills or operations to compete the task. This would allow a resource to be defined as having multiple skills or uses.” Maithell discloses, in para. [0059], “If the method is implemented using a typical computer system such as the computer system 1 illustrated in FIG. 1, the resources necessary to complete each task, the time to complete the task using each resource, any costs associated with each resource and any additional information associated with the resource would be defined by inputting this information into the processing unit 3 using the input device 5 and the processing unit 3 could then store the information as data in the memory storage device 4.” Maithell discloses, in its claim 9, “allowing a user to choose from a range of alternate schedules with different optimization scores and returning an optimized schedule based on the user's selection.” The receiving of inputs via the input device and interface in Maithell reads on the claimed “receiving user input via a user interface,” the use of skills to identify necessary resources in Maithell reads on the claimed “select: (i) the at least one criterion,” and the user choosing from schedules in Maithell reads on the claimed “select” “(ii) one or more of the” “selected resources.” As explained above, Banerjee teaches aspects (see para. [0047]) that read on the claimed “ranked” aspect. The rationales for combining the teachings of the cited references, to reject independent claim 1, also are applicable to rejecting claim 6 in view of the cited references.
Regarding claim 7, the combination of Maithell, Banerjee, Dhiman, and Burnett teaches the following limitations:
“The method of claim 1, wherein the selected resources include at least one of: people, equipment, computer processing, and computer memory.” Maithell discloses, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, services, office space or any other item that is required for scheduling.” Banerjee teaches, in para. [0018], that “In an embodiment, planning system 100 may generate one or more schedules for performing tasks in a project. In one example, the project may be a cloud migration project having corresponding tasks performable using one or more resources including, for example, computing systems, software, and personnel.” The rationales for combining the teachings of the cited references, to reject independent claim 1, also are applicable to the rejection of claim 7 in view of the cited references.
Regarding claim 8, the combination of Maithell, Banerjee, Dhiman, and Burnett teaches the following limitations:
“The method of claim 1, wherein the ranking of the selected resources is performed in real-time by retrieving the at least one criterion and a unit impact for the selected resources from at least one index in a database.” As explained in the rejection of claim 1 above, Maithell discloses elements reading on the claimed “criterion,” “unit impact,” and “selected resources.” Banerjee teaches elements reading on the claimed “ranking.” Maithell also teaches, in para. [0059], “If the method is implemented using a typical computer system such as the computer system 1 illustrated in FIG. 1, the resources necessary to complete each task, the time to complete the task using each resource, any costs associated with each resource and any additional information associated with the resource would be defined by inputting this information into the processing unit 3 using the input device 5 and the processing unit 3 could then store the information as data in the memory storage device 4.” Maithell discloses, in para. [0147], “Referring again to FIG. 2, for better more accurate results, the execution of the project according to the schedule can be tracked 29. The progress of the completion of each task and actual resource usage will be tracked, keeping actual numbers for how the project progresses.” Maithell discloses, in para. [0149], that “In conjunction with tracking the execution of the project or projects 29, the schedule can be updated 31. The schedule is updated 31 by replacing the estimates and number identified in steps 11, 15, 17, 19 and 23 initially with the actual numbers that are measured during the completion of each of the completed tasks and identifying the percentage of which each task which is currently under way is completed. Any of steps 11, 15, 17, 19, 21, 23 or 25 can then be updated and their defined information re-defined. Process 27 can then be repeated using the updated information to result in a new updated and optimized schedule based on the actual numbers and measurements that are identified.” Retrieval of the resource information stored in the memory storage device in Maithell reads on the claimed “retrieving,” and the incorporation and use of actual data to repeat the optimization processes in Maithell reads on the claimed “performed in real-time.” The rationales for combining the teachings of the cited references, to reject independent claim 1, also are applicable to the rejection of claim 8 in view of the cited references.
Regarding claim 9, the combination of Maithell, Banerjee, Dhiman, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating of the schedule comprises automatically programming at least one of: a calendar application, manufacturing execution system (MES), and an Internet of Things (IoT) computing device.” Maithell discloses, in para. [0057], “Next create the resource calendar 221 This step 221, involves creating a resource calendar for each resource identified and/or available; This is a calendar showing the working/non-working days and times of a resource, i.e. if employees only work 9 to 5 and don't work on weekends, statutory or other holidays.” Maithell discloses, in para. [0058], “Next create the global calendar 223. This step 223, involves creating a global calendar which would define the working/non-working days and times of a group of resources, and statutory and other holidays.” The creating of calendars in Maithell reads on the claimed “automatically programming at least one of: a calendar application.” Additionally or alternatively, as noted in the rejection of claim 1 above, Burnett teaches programming networked equipment that reads on the claimed “Internet of Things (IoT) computing device.” The rationales for combining the teachings of the cited references, to reject independent claim 1, also are applicable to the rejection of claim 9 in view of the cited references.
Regarding claim 10, the combination of Maithell, Banerjee, Dhiman, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating of the optimized schedule causes transferring or configuring a subset of the selected resources at a physical site or on a physical device.” Maithell discloses, in para. [0002], “Some industries and organizations that rely heavily on scheduling are: the construction industry, large or small organizations involved in completing different projects for customers, the manufacturing industry, the airline industry in their scheduling of flights and other operations, the space industry, especially in their allocation of satellites to specific orbits, running a cafeteria or hospital, and the military.” Implementation of schedules in Maithell, for scheduling flights to destinations from departure locations, reads on the claimed “transferring or configuring a subset of the selected resources at a physical site.”
	Regarding claims 11-20, while the claims are of different scope relative to claims 1-10, the claims nevertheless recite limitations similar to the limitations recited by claims 1-10. Accordingly, the rationales for rejecting claims 1-10, as outlined above, also are applicable for rejecting claims 11-20. Claims 11-20 are, therefore, rejected as obvious under 35 USC 103 in view of the combination of Maithell, Banerjee, Dhiman, and Burnett.

Response to Arguments
On p. 7 of the Amendment, the applicant asserts that the amendments to independent claims 1 and 11 address the previous claim rejection under 35 USC 112(a). The examiner disagrees with the assertion, for the reasons outlined in the 35 USC 112(a) section above.
On pp. 7-9 of the Amendment, the applicant argues for reconsideration and withdrawal of the previous claim rejection under 35 USC 103, based on the combination of the cited Maithell and Burnett references. More specifically, the applicant argues: (I) “the above-referenced claim 1 element is distinct from Maithell because the weighted KPI is being used by the simulations to calculate an impact value, while the weighted business objectives of Maithell are being used to calculate a value of a schedule (e.g., see Maithell at reference number 509 of FIG. 5)” (see Amendment, p. 8); (II) “Maithell does not teach or suggest the use of simulations to calculate an impact value associated with the assignment of a selected resource for execution of the task, let alone the use of such simulations that base their calculations on a criterion weighted by a KPI” (see id.); (III) “claim 1 requires input from a user that provides ‘a specification of at least one key performance indicator (KPI),’ and calculation of an impact value based on a KPI-weighted criterion,” “Maithell does not teach or suggest such input from a user as a component of the determination of the impact of a resource on the execution of a task,” and “the weighted business objectives of Maithell are used to calculate a schedule value directly, rather than as input to simulations used to calculate a value associated with the impact of a resource on the execution of a task” (see id.); and (IV) “The Office points out that although Maithell does not disclose running simulations as part of the optimization process, Banerjee discloses running simulations for schedule optimization,” “Banerjee discloses, however, simulating the schedules and selecting a schedule based on some criteria (see Banerjee at paragraph [0033]),” “Claims 1 and 11 require running simulations to calculate an impact value associated with assignment a selected resource for execution of the task,” “Neither Maithell nor Banerjee teaches or suggests running simulations for this purpose, let alone running such simulations based on a KPI-weighted criterion,” and “Burnett does not supply that which is missing from Maithell or Banerjee.”
The examiner finds the arguments above unpersuasive. Regarding items (I) through (III) from above, the newly cited Dhiman reference is provided as a teaching of the limitations added to the independent claims by the Amendment, as explained in the 35 USC 103 section above. Regarding items (II) and (IV) from above, Maithell teaches, in para. [0083], “the optimization step 27 comprises the following operations: starting the process 501; inputting the search strategy and the optimization operators 503; generating a set of schedules to be evaluated 505; calculating the value of a schedule for the defined business objective 509; checking whether the value of the schedule is better than the value of the saved schedule 511; saving a schedule 513; checking if the stopping conditions are met 515; checking if any iterations remain 517; returning the saved schedule 521.” Banerjee teaches, in para. [0024], “Scheduler 120 may generate cloud migration schedules for certain deterministic tasks, according to a set of optimization criteria. For example, schedule 120 may consult resources database 110 to identify available migration resources and match them to migration tasks, based on the tasks' requirements and the resources' properties matching those tasks, and based on the resources' availability.” Banerjee teaches, in para. [0025], “Scheduler 120 may generate one or more schedules, as described above, and may generate a scheduling report 125 containing the generated schedules and associated information, including, for example, an optimization score.” Banerjee teaches, in para. [0026], “Simulator 130 may simulate execution of one or more of the schedules generated by scheduler 120, by retrieving scheduling report 125.” The simulating of schedules, where the schedules pertain to resources performing tasks, in Banerjee, reads on the claimed “for each of the selected resources, running a set of simulations.” In the combination rejection, the simulations in Banerjee are part of the optimization processes and calculations, of the combination of Maithell and Dhiman, which teaches elements reading on the claimed “calculate, based on the at least on criterion weighted by the at least one KPI, an impact value” (see the detailed explanation of the new grounds of rejection, that includes Dhiman, in the 35 USC 103 section above). For at least these reasons, a modified 35 USC 103 rejection, based on the combination of Maithell, Banerjee, Dhiman, and Burnett, is being asserted against the currently pending claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 8,838,585 B2 to Leslie et al. describes facilitating determining and displaying search results and accompanying scores in an enterprise computing environment (see abstract).
U.S. Pat. No. 8,924,434 B2 to Leslie et al. describes facilitating comparing or juxtaposing characteristics or attributes of human resources of an enterprise (see abstract).
U.S. Pat. App. Pub. No. 2006/0229896 A1 to Rosen et al. describes a match-based employment system and method of operation (see abstract).
U.S. Pat. App. Pub. No. 2014/0164065 A1 to Prieto describes program management based on strategic business objectives (SBO) of an organization (see abstract).
U.S. Pat. App. Pub. No. 2016/0055446 A1 to Sen et al. describes a resource staffing manager that manages resource staffing of project teams (see abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                   
                                                                                                                                                                                     /MEHMET YESILDAG/Primary Examiner, Art Unit 3624